                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

IN RE:

PARADISE ENTERPRISES, INC.,
as titled owner of and for a
68’    2007   AZIMUT,    hull
identification         number
XAX68112F607 her engines,
tackle, and appurtenances,
for   exoneration   from   or
limitation of liability,

          Petitioner,
                                Case No:   2:18-cv-527-FtM-99MRM


                                ORDER

     This matter comes before the Court on Petitioner’s Motion for

Entry of Final Default Judgment for Exoneration from Liability

Against All Claimants Not Filing a Claim in This Action (Doc. #17)

filed on November 8, 2018.      No response has been filed and the

time to do so has expired.      The Court finds that an evidentiary

hearing is not required in this case and will render a decision

based on the documents submitted.

                                  I.

     This case stems from a vessel fire.       On or about June 4,

2018, the vessel caught fire near the Isle of Capri Marina in Marco

Island/Naples, Florida.     (Doc. #1, ¶ 9.)      On July 31, 2018,

Petitioner filed a Petition for Exoneration From or Limitation of

Liability (Doc. #1), seeking exoneration from any fault and legal
responsibility     and    limitation     of   liability    for   the   incident.

Because no party or claimant filed a claim or answer and the time

to do so had expired, a Clerk’s Entry of Default was entered on

November 6, 2018 (Doc. #16) against all persons or entities who

have not yet filed a claim.           Petitioner now moves for the entry

of judgment against all potential claimants.

       “In an action to exonerate or limit liability from claims

arising out of maritime accidents, the Supplemental Rules for

Admiralty    or   Maritime     Claims    to   the    Federal   Rules   of   Civil

Procedure set forth deadlines for providing notice to potential

claimants and filing claims.”           In re: Ruth, 8:15-CV-2895-T-23TBM,

2016   WL   4708021,     *2   (M.D.   Fla.    Aug.   23,   2016),   report   and

recommendation adopted sub nom. In re 37’ 2000 Intrepid Powerboat,

8:15-CV-2895-T-23TBM, 2016 WL 4667385 (M.D. Fla. Sept. 7, 2016).

Pertinent here, Supplemental Rule F(4) provides:

       the court shall issue a notice to all persons asserting
       claims with respect to which the complaint seeks
       limitation, admonishing them to file their respective
       claims with the clerk of the court and to serve on the
       attorneys for the plaintiff a copy thereof on or before
       a date to be named in the notice.     The date so fixed
       shall not be less than 30 days after issuance of the
       notice. For cause shown, the court may enlarge the time
       within which claims may be filed. The notice shall be
       published in such newspaper or newspapers as the court
       may direct once a week for four successive weeks prior
       to the date fixed for the filing of claims.          The
       plaintiff not later than the day of second publication
       shall also mail a copy of the notice to every person
       known to have made any claim against the vessel or the
       plaintiff arising out of the voyage or trip on which the
       claims sought to be limited arose. In cases involving



                                      - 2 -
      death a copy of such notice shall be mailed to the
      decedent at the decedent’s last known address, and also
      to any person who shall be known to have made any claim
      on account of such death.

Supp. Am. R. F(4).         Claimants must file or serve their claims

before the date specified in the notice.              See Supp. Adm. R. F(5).

And   “if   a   claimant   desires   to     contest    either   the   right   to

exoneration or the right to limitation of liability the claimant

shall file and serve an answer to the complaint unless the claim

included an answer.”        Id.   If the notice period ends without a

response from potential claimants and a plaintiff has complied

with the applicable Supplemental Rules, default judgment will be

entered.    See In re Pet. of Holliday, 6:14-CV-1709-ORL-28, 2015

WL 3404469, *3 (M.D. Fla. May 26, 2015); see also Supp. Adm. R.

F(4)-(5).

                                      II.

      Here, the Court set September 21, 2018 as the deadline to

file a claim and no claims have been filed to date. (Doc. #7.)

Plaintiff published notice of the limitation proceeding in a daily

newspaper for four straight weeks before the deadline. 1 (Doc. #13.)

The notice expressly stated the deadline for filing a claim and/or

answer and that failure to file a timely claim and/or answer may



      1Plaintiff published notice of the limitation proceeding in
the News-Press, a daily newspaper published at Fort Myers in Lee
County, Florida, for four straight weeks on August 17, 24, 31 and
September 7, 2018. (Doc. #13.)



                                     - 3 -
result in the waiver of such right to file a claim and/or answer.

(Id.)     Petitioner also mailed a copy of the notice via regular

U.S. mail, certified mail, and electronic mail to Isles of Capri

Marina,    LLC;   Capri   Marina   Partners,   LLC;    Greg   Davis;    Lee

Schmachtenber; Wayne Ball; Kevin Woodward; Thomas Dryden; William

Fritz; Lori Dean; and Gregory Salmando, Esq. as counsel for Wayne

Ball. (Doc. #17, ¶ 8).      Petitioner also states that before this

action was initiated several parties sent invoices to Petitioner

through its insurers or undersigned counsel for work allegedly

undertaken because of the fire.      (Id., ¶ 10.)     Petitioner notified

those parties of the deadline to file a claim as well, but none of

these parties or any other potential claims have were filed.           (Id.)

     Because no potential claimant has filed a claim and/or answer

and the deadline has expired, and because has Petitioner satisfied

its responsibilities under the Supplemental Rules for Admiralty or

Maritime Claims, the Court grants default judgment.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.     Petitioner’s Motion for Entry of Final Default Judgment

for Exoneration from Liability Against All Claimants Not Filing a

Claim in This Action (Doc. #17) is GRANTED.

     2.     The Clerk shall enter judgment in favor of PARADISE

ENTERPRISES, INC., as titled owner of and for a 68’ 2007 AZIMUT,

hull identification number XAX68112F607 her engines, tackle, and



                                   - 4 -
appurtenances, against all claimants who have not timely filed

claims or answers in response to the Petition for Exoneration From

or Limitation of Liability (Doc. #1).       The Judgment shall also

state that Petitioner is exonerated from any responsibility, loss,

damage or injury, from all claims arising out of the incident

described in the Petition for Exoneration From or Limitation of

Liability (Doc. #1).

     3.   The Clerk is further directed to terminate all pending

motions and deadlines and close the file.

     DONE and ORDERED at Fort Myers, Florida, this __28th__ day of

November, 2018.




Copies:
Counsel of Record




                              - 5 -
